DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stuefer (DE10321770A1) in view of Nishimura (US20100170215).
	Regarding claim 18, Stuefer discloses a tire component manufacturing method comprising:
advancing a product (“steel cord”) from a reel (via a “creel” [0011]) along a path into a building station configured to build one or more structural components of a tyre from said product (Fig 1);
acquiring, in an acquisition zone (comprising area with components 3, and 5-7), at least one characteristic parameter of the product as the product is fed into the building station ([0012] via “cameras” (6));
detecting from the at least one characteristic parameter of the product the presence of at least one defect ([0012] “faulty points” with a “color marker [made] at a defined location adjacent to the detected defect location”);
 and discarding a portion of the product comprising the at least one defect by a discard device ([0012], “faulty material web piece can be eliminated”).

Stuefer does not explicitly disclose that the product can be considered a semi-finished product as defined in the instant specification (p1 L24-25), as while it does contain a continuous elongated element in the form of a steel cord, it is not made of an elastomeric material. However, it is well known in the art that a continuous elongated element, such as a steel cord used in tire manufacturing, could also comprise of elastomeric material, as taught by Nishimura. In Nishimura (Fig 1 and 4), a semi-finished product (“cord” (1), Fig 1, in the form of a cable (“filaments”) surrounded in an elastomeric material (“unvulcanized rubber” (7)), [0055]) is created and stored on a reel (Fig 4, within “twisting machine” (10)), for later use in tire manufacturing ([0001-2]). One benefit to using the elastomeric material with the cord is to improve the corrosion resistance of the semi-finished product ([0056]).
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the elastomeric material with the cord as taught by Nishimura with Stuefer. One would have been motivated to do so to improve the corrosion resistance of the semi-finished product.
	Regarding claim 25, modified Stuefer teaches all limitations of claim 18 as set forth above. Additionally, Stuefer discloses the step of taking a plurality of images of the semi-finished product (via 
	Regarding claim 26, modified Stuefer teaches all limitations of claim 18 as set forth above. Additionally, Stuefer discloses that the discard device is arranged in line with the building station ([0012], in that the material is eliminated before further processing down the line, including a building station).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stuefer (DE10321770A1) and Nishimura (US20100170215) in view of Sgalari (WO2009068939).
	Regarding claim 19, modified Stuefer teaches all limitations of claim 18 as set forth above. While Stuefer does mention removing the portion of the semi-finished product that has at least one defect ([0012]), there is no mention of how the portion is discarded. However, it is well known in the art of tire sheet manufacturing that a cutting device could be used to selectively remove material from a sheet, as shown by Sgalari in Fig 6, which makes use of a cutting member (“cutting member” (22)).
	Regarding claim 20, modified Stuefer teaches all limitations of claim 19 as set forth above. Additionally, Sgalari teaches that the portion of the semi-finished product could be cut into strip-like elements (p24 L21-26).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Stuefer (DE10321770A1) and Nishimura (US20100170215) in view of Marchini (WO2012085776).
	Regarding claim 24, modified Stuefer teaches all limitations of claim 18 as set forth above. However, modified Stuefer does not teach that an acquisition zone is between an accumulation station 
	Within a similar art, Marchini teaches a method for feed semi-finished product (“elementary semifinished element” (1)) for use in the production of tires. In particular, Marchini (Fig 1) teaches the use of an accumulation zone (“collection support” (4)) that serves to accumulate the semi-finished product and later feed it to a building station (P4 L31-P5 L2). One advantage to this is the ability to easily switch the semi-finished product being fed to the building station, giving the process more flexibility.
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the collection support of Marchini in the method of Stuefer. One would have been motivated to do so to increase the method’s flexibility.

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 21, the closest prior art of record is Stuefer (DE10321770A1) and Nishimura (US20100170215) in view of Sgalari (WO2009068939), which teaches all the limitations of claim 20 as set forth above. However, modified Stuefer does not teach that the discarding a portion of the semi-finished product comprises calculating an integer number of the result of the division between the main
length and the determined length; starting when the notification signal is generated and waiting until the building station has laid a number N of strip-like elements equal to the integer number; and sending a command signal to the discard device for discarding the at least one strip-like element following the N strip-like elements.
.

Response to Arguments
Applicant's arguments filed 30 July 2021 have been fully considered but they are not persuasive. 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention regarding claim 18, it is noted that the features upon which applicant relies (i.e., that the initial detection of at least one defect and the generation of a notification signal in the presence of the defect occur simultaneously or one immediately after the other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Examiner notes that the current claim language does not require that the notification signal be generated from the detection of the at least one defect, only that a detection step and a signal generation step that leads into discarding step occur.
	Applicant also argues that the claim language requires the defect itself to generate the notification signal. Examiner disagrees, noting that the claim language requires the generation of the notification signal “in the presence of the at least one defect” and as the color marking of Stuefer is made adjacent to the defect location ([0012]), any signal generated as a result of the color marking would be consider a signal generated in the presence of the defect location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749